Citation Nr: 1033791	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the right knee, effective prior to 
February 28, 2009.

2.  Entitlement to an initial rating in excess of 20 percent for 
traumatic arthritis of the right knee, effective February 28, 
2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
granted service connection for traumatic arthritis of the right 
knee, assigning a 10 percent evaluation, effective December 29, 
2006.  The RO later granted an earlier effective date of July 28, 
2006 for the grant of service connection for the right knee 
disability in January 2008.  In April 2009, the RO granted an 
increased rating of 20 percent for traumatic arthritis of the 
right knee, effective February 28, 2009.  The Veteran has 
indicated that he is not satisfied with this rating.  Thus, this 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  The transcript 
is of record.

At the time of the hearing, the Veteran submitted additional 
evidence that had not been considered by the RO.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the 
Veteran waived RO jurisdiction of the evidence.


FINDINGS OF FACT

1.  Effective prior to February 28, 2009, the right knee 
disability is manifested by x-ray findings of traumatic 
arthritis, limitation of flexion most severely limited to 70 
degrees due to pain, full extension, and functional impairment 
due to pain.

2.  Effective February 28, 2009, the right knee disability is 
manifested by x-ray findings of traumatic arthritis, limitation 
of flexion to 80 degrees, limitation of extension to 15 degrees, 
and functional impairment due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee, effective 
prior to February 28, 2009, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5260 and 5010-5261 (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for traumatic arthritis of the right knee, effective 
February 28, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5260 and 5010-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).   

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in January 2007, regarding the initial service connection 
claim for a right knee disability.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.

After the RO granted service connection for traumatic arthritis 
of the right knee in an April 2007 rating decision, the Veteran 
filed a notice of disagreement with the assigned rating in March 
2008.  The RO continued the 10 percent rating in a July 2008 
statement of the case, but in April 2009 granted an increased 
rating of 20 percent.  The statutory scheme contemplates that 
once a decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice has 
served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 
(2006).  As the Veteran was granted service connection and 
assigned an evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
Nonetheless, in April 2008, the RO provided the Veteran with the 
general criteria for getting a higher rating and in May 2008, 
provided the Veteran with the specific criteria for getting a 
higher rating under the relevant diagnostic codes for the knee.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

There has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record in 
this case includes service treatment records and VA treatment 
records.  There is no indication in the record of any outstanding 
evidence.  

The Veteran was afforded VA examinations in March 2007 and 
February 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient information 
to decide the issues on appeal and further examination is not 
necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The RO granted service connection for traumatic arthritis of the 
right knee in April 2007.  The Veteran appealed this action 
seeking entitlement to a higher rating.  

He testified at the July 2010 hearing that his knee would give if 
he knocked into something, causing him to fall.  He could not 
bend it all the way forward or backward and his knee would become 
very painful.  His knee affected his balance and his life; he 
used to fish.  He also missed a lot of work because of the knee.

He thus contends that his right knee disability is worse than 
what is warranted for the ratings assigned (currently 10 percent, 
effective prior to February 28, 2009, and 20 percent, effective 
February 28, 2009).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id. 

The Veteran's right knee disability was originally evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 for 
limitation of flexion of the leg due to traumatic arthritis; but 
is presently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5261 for limitation of extension of the leg due to traumatic 
arthritis.  The Board will consider whether the Veteran can 
receive a higher rating under these diagnostic codes or any other 
relevant diagnostic codes.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by x-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  When however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5260 
addresses limitation of flexion of the leg.   Flexion limited to 
60 degrees warrants a noncompensable (0 percent) rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  Flexion 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
limited to 15 degrees warrants a 30 percent rating.  

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 5 degrees warrants a noncompensable 
rating.  Extension limited to 10 degrees warrants a 10 percent 
rating.  Extension limited to 15 degrees warrants a 20 percent 
rating.  Extension limited to 20 degrees warrants a 30 percent 
rating.  Extension limited to 30 degrees warrants a 40 percent 
rating.  Extension limited to 45 degrees warrants a 50 percent 
rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 (2004).

By way of history, the service treatment records show that the 
Veteran was hit by incoming rounds in September 1971 and received 
multiple fragment wounds to the right tibia and fibula.  In 
September 1971, he underwent an arthrotomy of the right ankle, 
right knee, and left elbow.  (He is separately rated for 
disabilities in the right ankle, left elbow, and bilateral legs, 
including scars resulting from that injury.)

A March 2007 VA examination report shows the Veteran reported a 
landmine explosion in 1971, which took off the patella and 
embedded shrapnel in the knee.  The course since onset was 
progressively worse.  He currently treated his knee with non-
steroidal anti-inflammatory medication.  He indicated that he was 
able to stand for three to eight hours with only short rest 
periods and could walk one to three miles.  He complained of 
giving way but no instability.  He also complained of pain, 
weakness, effusion, and decreased motion in the right knee.  
There were no episodes of dislocation or subluxation.

On physical examination, the Veteran's gait was normal and there 
was no evidence of abnormal weight-bearing.  Range of motion was 
from 0 to 90 degrees with pain beginning at 70 degrees.  There 
was no additional limitation of motion on repetitive use.  There 
was no loss of bone or part of the bone.  There was crepitation.  
X-ray examination showed marginal osteophytic spurs in the medial 
aspect of the knee, posterior aspect of the patella, and anterior 
and superior aspect of the distal femur.  There was some slight 
narrowing of the joint space medially and numerous metallic 
fragments demonstrated within the soft tissues of the knee.  
There was one bullet fragment that was lodged within an area of 
the proximal fibula with an area of lucency around this area, as 
well as an area of what appeared to be healing.

The diagnosis was right knee post-traumatic arthritis.  There 
were significant occupational effects due to pain and effects on 
daily activities including chores, shopping, exercise, sports, 
recreation, traveling, and bathing.  It was also noted that he 
had to give up riding his motorcycle because he fell due to the 
pain in the knee when putting weight on it.

The Veteran's co-workers submitted statements in May 2008.  One 
stated that she had observed the Veteran falling several times 
due to pain in his leg and that his condition seemed to be 
getting worse.  He limped more and lost his balance.  Another co-
worker stated that she did not know how the Veteran was able to 
maintain his sick leave record because he had to suffer daily 
pain.  His supervisor also submitted a statement that the Veteran 
sometimes could barely walk because of constant pain.

The Veteran's wife submitted a statement in May 2008 that the 
Veteran had a lot of trouble with his leg and was up a lot at 
night with pain.  His leg would swell and he had trouble walking.  
He also fell when his knee gave way.  He would have shooting pain 
in his legs when sitting and his impairment had interrupted all 
of his normal activities.

A September 2008 VA orthopedic consult shows the Veteran's knee 
would go into hyperextension when he placed all of his weight on 
the heel.  There was full range of motion in the knee and the 
knee was stable.

The Veteran is assigned a 10 percent rating for his right knee 
disability effective July 28, 2006 to February 28, 2009.  The 
medical evidence for this time period shows that flexion is most 
severely limited to 70 degrees due to pain, with no additional 
limitation of motion with repetitive use.  This is not enough to 
warrant a compensable rating under Diagnostic Code 5260 for 
limitation of flexion.  A compensable rating also is not 
warranted for limitation of extension under Diagnostic Code 5261, 
as extension was full.  However, Diagnostic Code 5010 provides 
for a 10 percent rating for limitation of motion due to arthritis 
that is not enough to warrant a compensable rating under the 
relevant diagnostic code.  For this reason, the Veteran was 
assigned a 10 percent rating for the right knee for limitation of 
flexion due to traumatic arthritis.

A rating higher than 10 percent is not warranted under any of the 
other relevant codes.  Diagnostic Code 5257 addresses recurrent 
subluxation or lateral instability.  The Veteran, his wife, and 
co-workers attested to the Veteran's knee giving way causing him 
to fall but the Veteran indicated on VA examination in March 2007 
that his knee was stable.  Physical examination also showed that 
there were no episodes of dislocation, subluxation, or 
instability.  Additionally, orthopedic examination in September 
2008 showed that the knee was stable.  Thus, a rating under 
Diagnostic Code 5257 is inapplicable.

The remaining knee diagnostic codes allowing for ratings are 
inapplicable.  Diagnostic Code 5256 does not apply, as the 
medical records show no findings of ankylosis in the knee.  
Ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure." Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  Diagnostic 
Code 5262 for malunion or nonunion of the tibia and fibula is not 
relevant, as x-ray examination demonstrates that this kind of 
impairment is not shown.  Diagnostic Code 5258 also does not 
apply, as the evidence does not show dislocated semilunar 
cartilage.  

A February 2009 VA examination report shows the Veteran 
complained of daily knee pain at rest, lying down, and walking.  
His knee had become progressively worse.  He was still treating 
the pain with non-steroidal anti-inflammatory medication.  He 
complained of giving way but no instability in the knee.  There 
also was stiffness and decreased speed of joint motion.  There 
were no episodes of dislocation or subluxation.  He was able to 
stand less than three hours but more than one hour and could walk 
one to three miles.

On physical examination, the Veteran's gait was normal.  There 
was no evidence of abnormal weight-bearing or loss of bone or 
part of bone.  The summary of joint findings was that there was 
deformity, pain at rest, weakness, and abnormal motion.  There 
also were clicks or snaps, grinding, and subpatellar tenderness.  
Range of motion showed that flexion was to 80 degrees and 
extension was limited to 15 degrees.  There was objective 
evidence of pain following repetitive use but no additional 
limitations after three repetitions of range of motion.  X-ray 
examination showed arthritic changes in the knee including 
patellofemoral disease, with no acute fractures; and numerous 
metallic bullet fragments demonstrated within the soft tissues 
about the knee.  It was noted that the Veteran had significant 
leg pain in his employment as a postal worker and hobbled at the 
end of his shift, but he was dedicated to his job and did not 
want to miss work.  The diagnosis was right knee osteoarthritis 
with significant occupational effects including decreased 
mobility, lack of stamina, weakness or fatigue, decreased 
strength, and pain.  There also were affects on usual daily 
activities including chores, shopping, exercise, sports, 
recreation, and traveling.

Effective February 28, 2009, the medical evidence shows that a 
compensable rating is still not warranted for limitation of 
flexion, as flexion was most severely limited to 80 degrees with 
no additional limitation of motion after repetitive use.  
However, limitation of extension was to 15 degrees.  Under 
Diagnostic Code 5261, a 20 percent rating is assigned for 
limitation of extension to 20 degrees.  For this reason, the 
Veteran was appropriately assigned a 20 percent rating for his 
right knee disability, effective February 28, 2009.  

A rating higher than 20 percent is not warranted for limitation 
of extension as there was no additional motion after repetitive 
use.  While separate ratings can be assigned for limitation of 
flexion and limitation of extension pursuant to VAOPGCPREC 9-2004 
(2004), the limitation of flexion does not warrant a compensable 
rating.  Moreover, the 10 percent rating that was assigned for  
noncompensable limitation of flexion due to traumatic arthritis 
only applied for one single rating.  As the Veteran is shown to 
be entitled to a compensable rating for limitation of extension, 
he cannot receive two separate ratings for the right knee under 
Diagnostic Code 5010 and 5261.

A rating for lateral instability and recurrent subluxation is not 
warranted under Diagnostic Code 5257, as the Veteran's knee was 
found to be stable on physical examination with no episodes of 
dislocation or subluxation.  

The remaining potentially applicable knee diagnostic codes are 
inapplicable, as the medical evidence does not show ankylosis of 
the knee (Diagnostic Code 5256), or nonunion or malunion of the 
tibia and fibula (Diagnostic Code 5262).

In evaluating the Veteran's claims, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain, giving way, and limitation of motion of the 
knees, which has significant occupational effects, and affects 
his ability to engage in activities of daily life.  This 
functional impairment, however, is considered by the 10 and 20 
percent ratings assigned under Diagnostic Codes 5010-5260 and 
5010-5261.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability. 38 C.F.R. § 4.1.

Staged ratings of 10 and 20 percent are assigned for the right 
knee disability.  Any additional application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable, as other than for the two relevant time 
frames the level of impairment in the knee has been relatively 
stable throughout the appeals period, and has never been worse 
than what is warranted for the ratings assigned.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the right knee disability is 
adequately considered by the diagnostic codes applied.  The 
medical evidence generally shows limitation of motion, pain, and 
x-ray evidence of traumatic arthritis.  Diagnostic Codes 5010-
5260 and 5010-5261 specifically address this type of impairment.  
A rating in excess of that assigned is provided for certain 
manifestations of the service-connected disability but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran has not required frequent 
periods of hospitalization due to the disability and marked 
interference with employment has not been shown.  While the 
Veteran's right knee disability has limited his functional 
ability in the workplace, and he testified as to missing a lot of 
work, he reported on VA examination in February 2009 that the 
most he had missed in the last year was less than one week of 
work.  The Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  The record shows that 
the Veteran has not been rendered unemployable as a result of his 
service-connected right knee disability.  He was working full-
time as a postal worker in February 2009.  Therefore, any 
inferred TDIU claim is inapplicable.

The Veteran and his wife have argued that he is entitled to 
higher ratings for his right knee disability.  They are competent 
to report that which they can experience or observe, and there is 
no reason shown to doubt their credibility in this regard.  
However, as laypersons lacking in medical training and expertise, 
they cannot provide a competent medical opinion regarding the 
severity of his right knee disability, including clinical 
evaluation of limitation of motion and x-ray examination.  Thus, 
their views are outweighed by the detailed opinions provided by 
the medical professionals who discussed the Veteran's right knee 
disability and provided the relevant clinical testing to rate the 
claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The evidence more closely approximates the criteria for a 10 
percent rating for the right knee disability, effective prior to 
February 28, 2009, and a 20 percent rating for the right knee 
disability, effective February 28, 2009.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against the claim for further 
increase and there is no doubt to be resolved. Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the right knee, effective prior to 
February 28, 2009, is denied.

Entitlement to an initial rating in excess of 20 percent for 
traumatic arthritis of the right knee, effective February 28, 
2009, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


